DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 20 are directed to a computer readable storage medium, which is non-statutory unless claimed as a non-transitory storage medium readable. The claim is written in the alternative and the non-statutory alternative should be the only claimed alternative. Thus one of ordinary skill in the art can interpret the claims as transitory forms of computer readable media. (See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC 101, Aug. 24, 2009; p.2.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 5-9, 12-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over RAVINDRAN HUAWEI P SUTHAR CISCO D TROSSEN INTERDIGITAL INC G WHITE CABLELABS R: "Enabling ICN in 3GPP's 5G NextGen Core Architecture; draft-ravi-icnrg-5gc-icn-02.txt", ENABLING ICN IN 3GPP'S 5G NEXTGEN CORE ARCHITECTURE; DRAFT-RAVI-ICNRG-5GC-ICN-02.TXT; INTERNET-DRAFT: ICNRG, INTERNET ENGINEERING TASK FORCE, IETF; STANDARDWORKINGDRAFT, INTERNET SOCIETY (ISOC) 4, RUE DES FALAISES CH- 1205 GENEVA, SWITZERLAND, no. 2, 2 July 2018 (2018-07-02), pages 1-26, XP015127538, herein D1 in view of US 20170041231 A1 herein D2.
Claim 1, D1 discloses an information-centric networking application function for use with a communication network (fig. 2 ICN-AF), wherein the communication network comprises a plurality of network nodes and is configured to provide: 
- a control plane to enable transmission of control data in the communication network; -	a user plane to enable transmission of data to or from user equipment which is connected to the communication network (pg. 5 §3: "Control and User plane split (CUPS)", pg. 10: "We next summarize the control, user plane and normative interface extensions that help with the formal ICN support. 5. 1 Control Plane Extensions To support interconnection between ICN UEs and the appropriate ICN DN 
-	a set of network functions which comprise control plane functions operating in the control plane, wherein the control plane functions include
-	the information-centric networking application function for controlling a flow of ICN protocol-based traffic between a set of user equipment (fig. 2 AMF++, SMF++, ICN-SMF & ICN-AF are the set of network functions and ICN-UE are the set of user equipment, pg. 11 : "CN Application Function (ICN-AF): ICN-AF represents the application controller function that interfaces with ICN-SMF and PCF/UDM function in 5GC. ", wherein the ICN protocol-based traffic is at least in part transported via protocol data unit sessions in the communication network (pg. 5: ''Then we summarize the 5GC proposal, followed by control and user plane extensions required to support ICN PDU sessions. '1; wherein the communication network further comprises an ICN router (fig. 2 ICN-GW, the ICN-GW is a user plane extension, see pg. 13).
D1 may not explicitly disclose for obtaining ICN layer information which at least in part characterizes the flow of the ICN protocol-based traffic which is transported via one or more PDU sessions; wherein the ICN application function (ICN-AF) is configured to: - receive ICN layer information from the ICN router which is indicative of a congestion state of a current PDU session of user equipment (UE1); and - based on the ICN layer information indicating congestion, initiate establishment of a new PDU session for the user equipment (UE1) or initiate upgrade of a quality of service (QoS) characteristic of the current PDU session.
(0102-0103, PDU and jitter or latency); wherein the ICN application function (ICN-AF) is configured to: - receive ICN layer information from the ICN router which is indicative of a congestion state of a current PDU session of user equipment (UE1) (0102 – jitter and latency information); and - based on the ICN layer information indicating congestion, initiate establishment of a new PDU session for the user equipment (UE1) or initiate upgrade of a quality of service (QoS) characteristic of the current PDU session (0127). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to include upgrading QOS of a session as taught by D2 so as to improve QOS of a session (0127).

Claim 2, D1 discloses the information-centric networking application function (ICN-AF) according to claim 1, wherein the control plane functions further comprise a session management function (SMF) for session management of protocol data unit (PDU) sessions involving the user equipment (Fig. 2, Page 11), and wherein the ICN application function (ICN-AF) is configured to initiate the establishment of the new PDU session for the user equipment (UE1) or initiate the upgrade of the quality of service (QoS) characteristic of the current PDU session via the session management function (SMF) (same as claim 1).

(Fig. 2, Pages 11-12), - request the session management function (SMF) to establish the new PDU session or to upgrade the quality of service (QoS) characteristic of the current PDU session; or - trigger the user equipment (UE1) to establish the new PDU session (same as claim 1).

Claim 5, D1 discloses the information-centric networking application function (ICN-AF) according to claim 1, wherein the control plane functions further comprise a policy control function (PCF) for policy control of quality of service in the communication network (Fig. 2), and wherein the ICN application function (ICN-AF) is further configured to: - obtain policy data indicative of a quality of service (QoS) policy for the current PDU session from the policy control function (PCF) (Page 10: section 5); and - decide between establishing the new PDU session or upgrading the quality of service (QoS) (same as claim 1).

Claim 6, D1 discloses the information-centric networking application function (ICN-AF) according to claim 2, further configured to: - forward the ICN layer information which is received from the ICN router and which is indicative of the congestion state of the current PDU session to the session management function (SMF) to enable the session management function (SMF) (Pages 11-12) to establish the new PDU session for the user equipment (UE1) or to upgrade the quality of service (QoS) characteristic of the current PDU session (same as claim 1).

Claim 7, as analyzed with respect to the limitations as discussed in claim 1.
Claim 8, as analyzed with respect to the limitations as discussed in claim 1. 

Claim 9, D1 discloses the information-centric networking (ICN) router according to claim 8, wherein the ICN router is implemented as part of a user plane function (UPF) via which the current PDU session of the user equipment (UE1) is routed, and wherein the ICN layer information is obtained from and/or by the user plane function (UPF) (Fig. 2, Page 13).

Claim 12, D1 discloses the information-centric networking (ICN) router according to claim 8, wherein the ICN router is implemented by a user equipment representing an ICN node connecting a plurality of ICN nodes to the communication network (Fig. 2, Page 9).

Claim 13, as analyzed with respect to the limitations as discussed in claim 1.

Claim 14, D1 discloses a session management function for session management of protocol data unit sessions in a communication network (fig. 2 SMF++, pg. 11: "Session Management Function (SMF++ ): Once a UE is authenticated to access ICN service in network, SMF manages to connect UE's ICN PDU sessions to the ICN DN in the UL/DL. SMF++ should be capable to manage both IP, ICN or dual stack UE with IP and ICN capabilities. To support ICN sessions, SMF++ creates appropriate POU session policies in the UPF, which include UL-CL and ICN gateway (ICN-GW) (discussed in Section 5.2) through the ICN-SMF. '), wherein the communication network comprises a plurality of network nodes (fig. 1) and is configured to provide: -	a control plane to enable transmission of control data in the communication network;
-	a user plane to enable transmission of data to or from user equipment which is connected to the communication network; and
-	a set of network functions which comprise control plane functions operating in the control plane (see the references cited in §1.2.1.1), wherein the control plane functions include:
-	the session management function for the session management of protocol data unit sessions involving the user equipment (fig. 2 SMF++), and
-	an information-centric networking application function for controlling a flow of ICN protocol-based traffic between a set of user equipment (fig. 2 ICN-AF), wherein the ICN protocol-based traffic is at least in part transported via the protocol data unit 
-	receive ICN layer information from the ICN application function (fig. 2, pg.
11-12: "ICN Session Management Function (ICN-SMF): ICN-SMF serves as control plane for the ICN state managed in ICN-GW. This function can be either incorporated as part of SMF++ or as a stand-alone one. This function interacts with SMF++ to obtain and also push ICN POU session management information for the creation, modification and deletion of ICN POU sessions in ICN-GW. ", pg. 12: "ICN Application Function (ICN-AF): ICN-AF represents the application controller function that interfaces with ICN-SMF and PCF/UOM function in 5GC. In addition to transferring ICN forwarding rules to ICN-SMF, ICN-AF also interfaces with PCF/UOM to transfer user profile and subscription policies along with session management requirement to UE's ICN POU session in the 5GC network. ICN-AF is an extension of the ICN service orchestration function, which can influence both ICN-SMF and in-directly SMF++ to steer traffic based on ICN service requirements.'). 
D1 may note explicitly disclose which is indicative of a congestion state of a current PDU session of user equipment (UE1); - analyze PDU session layer information of the current PDU session of user equipment (UE1); and based the ICN layer information and the PDU session layer information both indicating congestion, - decide between establishing a new PDU session for the user equipment (UE1) or upgrading a quality of service (QoS) characteristic of the current PDU session.
(0102, PDU session and jitter and latency information); and based the ICN layer information and the PDU session layer information both indicating congestion (0102-0103, jitter and latency), - decide between establishing a new PDU session for the user equipment (UE1) or upgrading a quality of service (QoS) characteristic of the current PDU session (0127). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to include upgrading QOS of a session as taught by D2 so as to improve QOS of a session (0127).

Claim 15, as analyzed with respect to the limitations as discussed in claim 14. 
Claim 16, as analyzed with respect to the limitations as discussed in claim 1. 
Claim 17, as analyzed with respect to the limitations as discussed in claim 1.
Claim 18, as analyzed with respect to the limitations as discussed in claim 1.
Claim 19, as analyzed with respect to the limitations as discussed in claim 14.

Claim 20, as analyzed with respect to the limitations as discussed in claim 1. D1 discloses a transitory or non-transitory computer-readable medium comprising a computer program, the computer program comprising instructions for causing a processor system to perform the method according to claim 17 (Fig. 2).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 in view of US 20170332258 A1 herein D3.
Claim 10, D1 in view of D2 may not explicitly disclose further configured to: - monitor a pending interest table (PIT) of the user plane function (UPF); - determine the congestion state of the current PDU session of the user equipment (UE1) based on a characterization of when one or more entries in the pending interest table (PIT) are satisfied.
D3 discloses monitor a pending interest table (PIT) of the user plane function (UPF); - determine the congestion state of the current PDU session of the user equipment (UE1) based on a characterization of when one or more entries in the pending interest table (PIT) are satisfied (0022, 0038). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to include pending interest tables as taught by D3 so as to provide mobility loss and recovery (0003).

Conclusion



/Mehmood B. Khan/           Primary Examiner, Art Unit 2468